DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings received on 2/11/20 are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gu (US 2015/0123582 A1).
Gu discloses a motor driving apparatus and controlling method thereof in Figs. 1 - 5C.
  

In regard to claim 2. The apparatus of claim 1, wherein the second driving voltage is greater than the first driving voltage by a predetermined value (see paragraphs 46-47).
In regard to claim 6. The apparatus of claim 1, wherein the second driving voltage is input to the gate terminal when the switching device is turned on by the first driving voltage (see paragraphs 46-47).
In regard to claim 7. A method (Fig. 2, 100) for controlling (123) a switching device (1-6) for a power converter (300) where the switching device is turned on by a voltage applied to a gate terminal of the switching device, the method comprising: applying, by a gate driver (143), a first driving voltage to the gate terminal to turn on the switching device;  when the switching device is turned on, applying, by the gate driver, a second driving voltage to the gate terminal, wherein the first driving voltage and the second driving voltage have different values; and changing a voltage at the gate terminal to the second driving voltage (see paragraphs 38-47).

In regard to claim 12. The method of claim 7, wherein the method further comprises: when the switching device is turned on by the first driving voltage, inputting the second driving voltage to the gate terminal (see paragraphs 46-47).
Allowable Subject Matter
Claims 3-5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 3 is allowed because the prior art of record fails to disclose or suggest an apparatus for controlling a switching device for a power converter including the limitation “ wherein the gate driver comprises: a first switch connected between a first gate power source and the gate terminal and configured to apply the first driving voltage to the gate terminal when the first switch is turned on; and  17a second switch connected between a second gate power source and the gate terminal and configured to apply the second driving voltage to the gate terminal when the second switch is turned on “ in addition to other limitations recited therein.
 Claim 9 is allowed because the prior art of record fails to disclose or suggest a method for controlling a switching device for a power converter including the limitation “wherein the method further comprises: applying, by a first switch, the first driving voltage to the gate terminal when the first switch is turned on, wherein the first switch is connected between a first gate power source and the gate terminal; and applying, by a second switch, the second driving voltage to the gate terminal when the second switch is turned 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura et al. (US 2021/0021227 A1) disclose a power converter device, motor control system and diagnosis method for power conversion device.
Chen et al. (US 2012/0176111 A1) disclose a power control circuit switching power converter and method for reducing noise and switching loss.
Jeong et al. disclose a circuit and method for protecting circuit element, vehicle having the circuit, and method for controlling the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADOLF D BERHANE/Primary Examiner, Art Unit 2838